PER CURIAM.
The sentence under review in Case No. 89-3769 is not illegal and the lower court’s order denying 3.800(a) relief is affirmed.
We are unable to determine whether the sentence in Case No. 87-3478 is illegal because the court did not attach portions of the record that would support her decision to deny the Rule 3.800(a) motion. The court’s stated reason for denial, that the scoresheet error is harmless in light of the valid sentence in 89-3769, has now been rejected by this court. Smith v. State, 629 So.2d 281 (Fla. 5th DCA 1993). If the illegality of a sentence is properly brought to the court’s attention, it should be corrected even if it is unlikely to affect the amount of time the defendant is likely to be incarcerated.
We remand for correction or attachment of pertinent record. Fla.RApp.P. 9.140(g).
AFFIRMED in part; REVERSED in part; REMANDED.
COBB, GOSHORN and GRIFFIN, JJ., concur.